Erwin, C. J.
Action was commenced in the City Court of the City of Marion, Grant County, where appellant was charged with violating the liquor laws. Appellant was convicted in said court and appealed to the circuit court. Being again found guilty, he appealed to this court.

1.


2.

The errors relied upon for reversal of this cause are: (1) The court erred in overruling appellant’s objection to the testimony of John E. Johnson, a witness called by the State; (2) the court erred in overruling appellant’s motion for a new trial. The first assignment of error relates to the admission of testimony. This is a matter which should be presented to this court through the medium of a motion for a new trial, and can not be made the subject of an independent assignment of error. Ward v. State (1913), 179 Ind. 524, 526, 101 N. E. 809; Siberry v. State (1896), 149 Ind. 684, 690, 39 N. E. 636, 47 N. E. 458. The second assignment of error relates to the *687overruling of the motion for a new trial, but appellant has failed to set out the motion in his brief.
The brief in this cause presents no question for review by this court. Ward v. State, supra, and cases cited; clause 5, Rule 22, Rules of Supreme Court. Judgment affirmed.
Note. — Reported in 107 N. E. 674. Necessity for motion for new trial in order to obtain review on appeal of sufficiency of evidence in jury case, see 4 Ann. Cas. 304. See, also, under (1) 12 Cyc. 823; (2) 12 Cyc. 877; 2 Cyc. 1014.